Appeal unanimously dismissed, without costs. Memorandum: In this proceeding to adjudicate respondent a person in need of supervision, respondent appeals from an order of adjournment, for a period of six months, in contemplation of dismissal. Because the matter was not restored to the calendar within the six-month period, the petition is deemed dismissed in the furtherance of justice (see, Family Ct Act § 749). The order resulting in dismissal is manifestly in respondent’s favor. Not being aggrieved by the order, she has no right to appeal therefrom (see, People v Marinoff, 98 Mise 2d 367; CPLR 5511; Family Ct Act § 1118). (Appeal from order of Erie County Family Court, Honan, J. — PINS.) Present — Callahan, J. P., Denman, Boomer, Green and Balio, JJ.